Citation Nr: 1606333	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastric ulcers, to include as secondary to medication for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned at a May 2015 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's gastric ulcers relate to medication for his service-connected bilateral pes planus.


CONCLUSION OF LAW

 The criteria for entitlement to service connection for gastric ulcers, to include as secondary to medication for service-connected disabilities, have been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Because the Veteran's claim of service connection for gastric ulcers, to include as secondary to medication for service-connected disabilities, is granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

The Veteran is service-connected for bilateral flat feet and residuals of a right leg stress fracture, for which he has been prescribed nonsteroidal anti-inflammatory drugs (NSAIDs).

In September 2011, the Veteran told a VA examiner he had "random" episodes of indigestion and fatigue leading up to January 2011, and then in January 2011 he had a sudden onset of severe indigestion and abdominal pain. He went to the emergency department where he was hospitalized for several days for testing and was diagnosed with a gastric ulcer. His prescribed NSAIDs were stopped. In July 2011, he was also diagnosed with helicobacter pylori. The Veteran reported his symptoms had improved but that he had to eat a bland diet and avoid acidic foods.

The examiner opined that the Veteran's ulcer was less likely than not proximately due to or the result of medication taken for service-connected bilateral flat feet and right leg stress fracture. In making this determination, the examiner noted the Veteran's history of use of NSAIDs dated back to the early 2000s, and he did not develop peptic ulcer disease or dyspepsia until the relatively sudden onset and treatment in January 2011.

However, the Veteran's VA medical records from his January 2011 hospitalization state in the discharge summary that he had "non-steroidal anti-inflammatory induced peptic ulcer disease" and that he was "advised to stop these medicines." See January and February 2011 VAMRs. Further, the Veteran reported that he had been on several different NSAIDs, and he had been switched to a different one prior to his hospitalization. See, e.g., September 2015 Veteran's Statement.

The evidence is in equipoise; consequently, the benefit-of-the-doubt rule applies and service connection for gastric ulcers, to include as secondary to medication for service-connected disabilities, is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for gastric ulcers, to include as secondary to medication for service-connected disabilities is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


